Case: 19-30793     Document: 00515776889         Page: 1     Date Filed: 03/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      March 11, 2021
                                  No. 19-30793
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Delmon Marzett,

                                                           Plaintiff—Appellant,

                                       versus

   Marlin N. Gusman, Sheriff,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:18-CV-7473


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Delmon Marzett filed a 42 U.S.C. § 1983 complaint against Sheriff
   Marlin N. Gusman and unnamed deputies alleging constitutional violations
   while he was a pretrial detainee at the Orleans Justice Center. Specifically,
   he raised claims of deliberate indifference regarding acts that occurred when


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30793       Document: 00515776889           Page: 2   Date Filed: 03/11/2021




                                      No. 19-30793


   he was transported to the courthouse for a detention hearing. He also raised
   claims relating to the alleged lack of medical care following his injury that
   occurred during the transportation.
            The magistrate judge (MJ) found that because the unnamed deputies
   were not properly named as defendants, those claims were subject to
   dismissal. Regarding the claims against Sheriff Gusman, the MJ found that
   Marzett failed to identify any personal involvement by Sheriff Gusman and
   that § 1983 relief did not allow for supervisory liability. To the extent Marzett
   alleged a negligent failure to train on the part of Sheriff Gusman regarding
   the incident surrounding his transportation to the courthouse, the MJ stated
   that there was no allegation that Sheriff Gusman had any type of knowledge
   of a pattern of similar incidents. Further, the MJ determined that there was
   no allegation or evidence that the alleged constitutional violation was the
   highly predictable consequence of a failure to train. To the extent Marzett
   raised claims of inadequate medical care against Sheriff Gusman, the MJ
   determined that Sheriff Gusman was not the proper defendant. Therefore,
   the MJ granted summary judgment in favor of Sheriff Gusman and dismissed
   all of Marzett’s claims with prejudice.
            We review de novo the district court’s summary judgment ruling.
   Hyatt v. Thomas, 843 F.3d 172, 176 (5th Cir. 2016). Summary judgment is
   appropriate “if the movant shows that there is no genuine dispute as to any
   material fact and the movant is entitled to judgment as a matter of law.”
   FED. R. CIV. P. 56(a); see Washburn v. Harvey, 504 F.3d 505, 508 (5th Cir.
   2007).
            In his brief, Marzett argues in conclusory fashion that he raised facts
   establishing a genuine dispute as to a material fact and that Sheriff Gusman
   was liable for failing to train employees. He fails to identify these facts or
   present any meaningful argument regarding the MJ’s reasons for dismissing




                                           2
Case: 19-30793     Document: 00515776889         Page: 3   Date Filed: 03/11/2021




                                  No. 19-30793


   his claims. Because Marzett completely fails to brief the MJ’s reasons for
   dismissing claims, any challenge to the dismissal of those claims is
   abandoned. See Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744,
   748 (5th Cir. 1987).
          The judgment is AFFIRMED. Marzett’s motion for the
   appointment of counsel is DENIED.




                                        3